Filed 04/27/21                         Case 17-13797                              Doc 2419



                              UNITED STATES BANKRUPTCY COURT
       1                      EASTERN DISTRICT OF CALIFORNIA
       2                              FRESNO DIVISION

       3
       4   In re                            )    Case No. 17-13797-B-9
                                            )
       5   TULARE LOCAL HEALTHCARE          )    DC No. GL-1
                                            )
           DISTRICT,                        )
       6
                                            )    Date: March 30, 2021
       7                   Debtor.          )    Time: 9:30 a.m.
                                            )    Department B, Judge Lastreto
       8                                    )    Fifth Floor, Courtroom 13
                                            )
       9                                    )    2500 Tulare Street, Fresno, CA
                                            )
      10
      11
      12
      13           ORDER ON MOTION FOR LEAVE TO FILE AMENDED CLAIM 197
      14
      15         The hearing on the Department of Health Care Services’
      16   (“DHCS”) Motion for Leave to Amend Claim 197 was heard before
      17   this court on March 30, 2021 and the matter was taken under
      18   submission. Appearances were noted on the record.
      19         After review of the motion filed by DHCS, the opposition
      20   filed by Tulare Local Health Care District, the briefs,
      21   declarations, and exhibits submitted by both parties, and having
      22   considered the oral arguments, and after fully reviewing this
      23   matter, the court issued its Memorandum Decision on April 27,
      24   2021.
      25   ///
      26   ///
      27   ///
      28   ///



                                             1
Filed 04/27/21                        Case 17-13797                          Doc 2419




       1         In accordance with such Memorandum Decision and for good
       2   cause appearing,
       3         IT IS ORDERED that DHCS’s Motion for Leave to Amend Claim
       4   197 shall be and hereby is DENIED.
       5
       6
       7
       8
                   Apr 27, 2021
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                            2
Filed 04/27/21                       Case 17-13797                            Doc 2419




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4
           or other court generated document transmitted herewith to the
       5   parties below. The Clerk of Court will send the Order via the
           BNC or, if checked     , via the U.S. mail.
       6
       7   Gregory S. Powell, Assistant U.S. Trustee
           Office of the U.S. Trustee
       8   United States Courthouse
           2500 Tulare Street, Room 1401
       9
           Fresno CA 93721
      10
           Grant Lien
      11   1300 I St #125
      12   PO Box 944255
           Sacramento CA 94244
      13
           Riley C. Walter
      14   265 E. River Park Circle, Ste. 310
      15   Fresno CA 93720

      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                           3
